Per Curiam
The county attorney of Adair County filed a verified petition in the juvenile court of the county on September 21, 1963, alleging that Jackie Lynn Huddleston was then a dependent and neglected child as defined in chapter 232, Code, 1962. On October 9, 1963, the matter was set for hearing on November 5, 1963, and, pursuant to Code sections 232.7 to 232.9, inclusive, notice was ordered served upon the parents of the minor by mail at their last known addresses. Notice was duly mailed on the same day by the clerk of the court and return thereof made. At the hearing an attorney was appointed to represent the juvenile and another attorney to represent her parents.
*617It was shown at the bearing that the juvenile was then about two years old, residing in Adair County, sbe was born out of wedlock, ber father has a long criminal record (including conviction for contributing to the delinquency of a minor) and was then confined in a penal institution in Los Angeles. There is substantial evidence to support the court’s finding the child was then dependent and neglected, in that she was abandoned and without proper parental care, within the meaning of section 232.2. The court ordered the child removed from the custody of her parents and placed in the custody of the chief probation officer of the judicial district, as authorized by section 232.21.
The child’s father appealed from the order to this court. The appeal has been submitted on a clerk’s transcript and a transcript of the testimony at the hearing. They reveal no error. Hence, the order is — Affirmed.